Citation Nr: 0912351	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  02-10 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's spouse


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel

INTRODUCTION

The Veteran had active military service from May 1958 to June 
1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.


FINDING OF FACT

The Veteran's current psychiatric disorder (diagnosed as 
bipolar I disorder) is not related to any event, injury or 
disease incurred in service.


CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.159, 
3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

The Board notes that, in the present case, the Veteran's 
claim was initially one to reopen for service connection for 
a psychiatric disorder.  The claim was reopened by the Board 
in April 2006, and therefore notice specific to that element 
of the claim is moot.  Notice specific to the underlying 
service connection claim was sent in April 2001, November 
2003 and August 2006, which advised the Veteran of what 
information and evidence was needed to support the underlying 
claim for service connection.  

These fully complied with VA's duty to notify with regard to 
service connection claims.  Likewise, the Veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  He was told it was his 
responsibility to support the claim with appropriate evidence 
and has been given the regulations applicable to VA's duty to 
notify and assist.  Indeed, the Veteran submitted evidence in 
connection with his claim, which indicates he knew of the 
need to provide VA with information and evidence to support 
his claim.  Any deficiency with regard to timing of the 
notices has been cured by subsequent compliant notice and 
readjudication.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006) (defects in timing of notice may be cured by 
affording the Veteran appropriate notice and subsequent 
adjudication).  Thus the Board finds that the purposes behind 
VA's notice requirement have been satisfied, and VA has 
satisfied its "duty to notify" the Veteran, and any error 
in this regard is harmless.   

With respect to VA's duty to assist, VA is only required to 
make reasonable efforts to obtain relevant records that the 
Veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1).  All efforts have been made to obtain 
relevant, identified and available evidence, and VA has 
notified the Veteran of any evidence that could not be 
obtained.  VA, therefore, has made every reasonable effort to 
obtain all records relevant to the Veteran's claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The Veteran was 
afforded VA examination on his claim in June 2003 and 
November 2007.  

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the Veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claim. 

II.  Analysis

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order 
to prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection may also be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1131 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  

The Veteran claims that his psychiatric condition had its 
onset in service and shortly after his discharge when he was 
bitten by an insect on the right eyelid and developed a tumor 
in the eye that was surgically removed.  He alleges that he 
became very nervous and worried that he was going to lose his 
eye.  He contends that he lost his vision in his right eye 
because of this and continues to have problems with that eye.  
He also contends that his nervousness, anxiety and 
restlessness began then and continues today.

The earliest evidence of any psychiatric disorder is an 
October 1967 VA psychiatric examination report.  The Veteran 
gave a history of hospitalization for an eye condition and 
current treatment for nervousness, tension and insomnia.  The 
assessment was anxiety reaction, but no opinion was given as 
to its etiology.  Private treatment records from 1973 to 1975 
indicate the Veteran had a diagnosis of obsessive neurosis 
with anxiety.  Other psychiatric diagnoses seen in the record 
include panic disorder (see private treating physician's note 
regarding treatment from 1997 to 1998), post traumatic stress 
disorder (PTSD) and major depressive disorder (see evaluation 
for Social Security benefit purposes from September 2002); 
schizoaffective disorder, bipolar type (see report of June 
2003 VA examination); and PTSD and schizoaffective disorder 
bipolar type (see August 2002 private physician's note).  The 
most prevalent diagnosis given, however, is bipolar I 
disorder.  This diagnosis is seen in the VA and non-VA 
treatment records and the last VA examination conducted in 
November 2007.  

Whatever his current diagnosis, it is clear from the record 
that the Veteran has had longstanding psychiatric problems 
initially diagnosed in October 1967, more than seven years 
after his discharge from service.  Although the Veteran 
testified that he was under treatment prior to that date, no 
treatment records are of record establishing an earlier 
diagnosis of any psychiatric disorder.  Furthermore, despite 
the Veteran's testimony that his longstanding psychiatric 
disorder had its onset in service due to the chalazion on his 
right eye lid, the service treatment records are silent for 
any complaints of nervousness, worry, anxiety, depression or 
any other sign or symptom of a psychiatric disorder.  The 
service treatment records indicate that the chalazion on the 
Veteran's right eye lid was initially noted to be present in 
November 1959 and characterized as "small."  No 
conjunctivitis was noted.  It was treated with antibiotic 
ointment.  

The presence of the chalazion on the right upper lid was 
again noted in March 1960.  This note indicates that the 
Veteran wanted to leave it alone.  His visual acuity was 
20/20 with correction.  (The Board notes that the service 
treatment records show the Veteran wore glasses when he 
entered service.  On a November 1958 vision exam he was noted 
to have 20/25 corrected vision and exophoria.  An undated 
note from the dispensary at Fort Dix, New Jersey, also noted 
the presence of the chalazion on the right eye.  In May 1960, 
the Veteran was seen at the dispensary at Fort Buchanan in 
Puerto Rico, and it was noted that the chalazion should be 
surgically removed.  The Veteran underwent surgical consult.  
The note indicates that the Veteran refused to sign a waiver 
for separation until he had the chalazion removed.  Although 
the surgical records are not available, the consult note 
indicates that surgery was scheduled on June 8, 1960, for 
removal of the chalazion.  The Veteran was discharged from 
service on June 16, 1960. 

The Veteran underwent examination for separation in April 
1960.  Despite what is seen in the treatment notes indicating 
the presence of a chalazion at that time, it was not noted on 
the examination reports.  On the Report of Medical History, 
the Veteran denied having any eye trouble.  In addition, he 
denied having any frequent or terrifying nightmares, 
depression or excessive worry, and nervous trouble of any 
sort.  The Report of Medical Examination also failed to note 
any findings of eye or psychiatric abnormalities.

The service treatment records show a different story from 
what the Veteran testified to at his three RO hearings 
conducted in February 2002, March 2003 and November 2003.  
The Veteran testified that the chalazion appeared 
approximately one month prior to his discharge, when in fact 
it was closer to seven months.  He also reported that he 
could not see out of his right eye, yet the in-service 
treatment notes indicate his vision remained 20/20 corrected.  
There was no indication that the chalazion was large enough 
to cause his eyelid to droop and blocked his vision.  The 
Veteran also testified that he was told he needed to have 
surgery immediately or he would lose his eye, but there is no 
indication in the service treatment records that removal of 
the chalazion was so urgent.  

Furthermore, the Veteran's testimony as to when his 
nervousness started and he had the surgery to excise the 
chalazion are inconsistent from hearing to hearing.  It is 
clear from the service treatment records, however, that the 
Veteran never reported nervousness or worry about this 
condition, and the surgery took place shortly before the 
Veteran's discharge from service.  Finally, at one hearing, 
the Veteran testified that they held him in service for an 
extra 21 days because of the need to have the chalazion 
surgically removed.  However, the service treatment records 
show that the Veteran was held in service until the chalazion 
was removed because he refused to sign a waiver so he could 
be discharged.  

The Board finds the more persuasive evidence to be the 
service treatment records as they are a contemporaneous 
record of the events in service while the Veteran's testimony 
is given over 40 years after the fact and in conjunction with 
seeking monetary benefits.  In addition, the Veteran's recent 
reports of what happened in service are inconsistent with the 
contemporaneous medical evidence, and thus lack reliability.  
Although showing treatment for a chalazion on the right 
eyelid, the contemporaneous medical evidence fails to show it 
was of such severity as described by the Veteran or that he 
had any psychiatric problems related thereto.  Furthermore, 
despite the Veteran's report of having undergone psychiatric 
treatment shortly after service, there is no evidence of such 
treatment.  The earliest notation of treatment is 1964, four 
years after the Veteran's separation from service.  (See 
August 2001 statement from private treating psychiatrist.)  
Thus, the persuasive evidence is against finding that the 
Veteran's current psychiatric disorder had its onset in 
service or within one year after service.

In support of his claim, the Veteran has submitted statements 
and treatment records from his multiple private treating 
physicians.  Of significance is an August 2001 statement from 
the Veteran's private psychiatrist in which is stated that 
the Veteran became mentally ill in 1960 when at Fort Brooks 
he was diagnosed with a right eye tumor and, due to this 
condition, the Veteran became very nervous, anxious, tense, 
insecure and very distressed, and continued feeling more or 
less the same nervous symptoms after discharge from service.  
This psychiatrist diagnosed the Veteran to have post 
traumatic stress disorder and schizoaffective disorder 
bipolar type.  Another statement dated in May 2001 provided 
by the Veteran's private neurologist records the Veteran's 
self-reported history of having suffered a wound in the right 
eye while sleeping ("an animal bit him and caused an abscess 
in the right socket") and, because of fear of losing his 
eye, he developed the nervous symptoms that have affected him 
so. 

It is clear that these reports were based on the Veteran's 
self-reported history as they are somewhat inaccurate when 
compared with the contemporaneous medical evidence, which 
shows that the Veteran had a chalazion, not a tumor, and it 
was on his right upper eyelid, not in the eye socket.  
Furthermore, these private physicians, although reporting 
this history as fact, failed to actually render an opinion 
that the Veteran's current psychiatric disorder is related to 
the chalazion incurred in service.  Rather they basically 
relied on the Veteran's opinion that his current psychiatric 
problems were related to this incident in service.  The Board 
is not bound to accept an opinion based on history provided 
by the appellant and on unsupported clinical evidence.  See 
Black v. Brown, 5 Vet. App. 177, 180 (1993).  Furthermore, an 
opinion based upon an erroneous factual premise has no 
probative value.  See Reonal v. Brown, 5 Vet App. 458, 461 
(1993).  Thus, these private physicians' statements have 
little to no probative value.

However, the Veteran underwent a VA mental disorders 
examination in November 2007.  The examiner was requested to 
provide a current diagnosis and an etiology opinion, 
specifically whether the currently diagnosed psychiatric 
disorder had its onset in service or within one year after 
the Veteran's separation from service.  The examiner was 
specifically asked to render an opinion as to whether it is 
at least as likely as not that the Veteran's current 
psychiatric disorder is related to any nervousness or anxiety 
the Veteran may have exhibited in connection with the 
chalazion he had on his right eyelid in June 1960 and its 
excision.

After reviewing the claims file and interviewing the Veteran, 
the examiner diagnosed the Veteran to have bipolar I 
disorder, most recent episode hypomanic.  In response to the 
opinion request, the examiner noted that the Veteran stated 
psychiatric symptoms having started in 1960, which is the 
year that he was subject to right eyelid chalazion removal.  
However, the examiner opined that the Veteran's psychiatric 
disorder is not related to any nervousness or anxiety he 
might have exhibited in connection with the chalazion he had 
on his right eyelid in June 1960 and its excision.  The 
examiner reasoned that this event did not involve actual or 
threatened death and was not a severe or serious stressor to 
cause psychosis.  On the other hand, bipolar disorder has a 
genetic predisposition not as yet well described in the 
medical literature in terms of its rate or mode of 
transmission from one generation to another in a particular 
family.  

The Board finds this examiner's opinion to be the more 
persuasive evidence as to the etiology of the Veteran's 
current psychiatric disorder.  First, unlike the private 
physician's statements, the examiner's opinion is based not 
only on the Veteran's self-reported history, but also upon a 
review of the full record (medical and lay evidence) related 
to the Veteran's claim.  Second, it is based upon an accurate 
history as set forth in the evidence of record.  As 
previously pointed out, the factual history relied upon by 
the private physicians is less than accurate.  Finally, the 
examiner's opinion is clearly based upon a clinical 
understanding of bipolar I disorder and the causes thereof.  
See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (It is 
the factually accurate, fully articulated, sound reasoning 
for the conclusion that contributes probative value to a 
medical opinion.).  

Finally, the Board notes that it does not question the 
sincerity of the Veteran that he experienced nervousness, 
worry and/or anxiety because of the chalazion on his right 
eyelid in 1960.  As a lay person, however, he is not 
competent to establish a medical diagnosis or show a medical 
etiology merely by his own assertions because such matters 
require medical expertise.  See 38 C.F.R. § 3.159(a)(1) 
(Competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Competency must be distinguished from weight 
and credibility, which are factual determinations going to 
the probative value of the evidence.  Rucker v. Brown, 10 
Vet. App. 67 (1997).  Because the Veteran is not 
professionally qualified to offer a diagnosis or suggest a 
possible medical etiology, his statements relating his 
current psychiatric disorder to the nervousness, worry and/or 
anxiety he experienced because of the chalazion on his right 
eyelid are afforded little weight.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against finding that service 
connection is warranted for the Veteran's current psychiatric 
disorder because the persuasive competent medical evidence is 
that a nexus does not exist between the Veteran's current 
psychiatric disorder and the chalazion the Veteran had in 
service and any nervousness, worry and/or anxiety he 
experienced because of it.  The preponderance of the evidence 
being against the Veteran's claim for service connection, the 
benefit of the doubt doctrine is not applicable.  
Consequently, the Veteran's claim must be denied.
  

ORDER

Entitlement to service connection for a psychiatric disorder 
is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


